internal_revenue_service uil number release date cc dom p si 7--plr-103367-99 date re legend decedent ssn son ssn daughter ssn grandchildren son’s children daughter’s children trust ein trustees corporate trustee court state date date date date date dear we received your letter dated submitted on behalf of trustees requesting a ruling concerning the proper application of the generation-skipping_transfer gst tax under sec_2601 et seq of the internal_revenue_code to an exempt trust with a non-general power_of_appointment this letter responds to that request the taxpayer represents that the facts are as follows decedent executed a last will and testament on date the decedent’s will created a_trust for the benefit of decedent’s spouse if decedent’s spouse predeceased decedent spouse’s trust was to be divided into two equal trusts for decedent’s children and their lineal_descendants decedent’s spouse died on date on date the court in state adjudicated decedent mentally incompetent decedent died on date decedent was survived by son daughter and grandchildren all of whom are still living under article eighth paragraph i subparagraph b of decedent’s will decedent directs that the principal of the residuary_trust as it is then constituted shall be divided into two equal shares article eight paragraph i subparagraph b b further provides that one of the equal shares trust shall be held as one fund for and during the lifetime of son the trustees are required to pay the net_income from the share held for son at such time or times and in such amounts and proportions as the corporate trustee in its sole discretion shall deem advisable to or for the benefit of son and or son’s children the subparagraph also provides that the decedent’s trustees will be under no duty to equalize disbursements of income and or principal from this share of the trust to or for the benefit of the beneficiaries thereof for it is the decedent’s intent to specifically authorize by the terms of this subparagraph unequal distributions as made in the sole discretion of decedent’s corporate trustee article eighth paragraph i subparagraph b b provides that upon the death of son during the continuance of this trust for son’s benefit trustees shall pay and distribute the principal of this share of the trust as son shall appoint and direct by specific reference to this power_of_appointment in son’s last will and testament provided however any appointment or direction to son to son’s estate to son’s creditors or to the creditors of son’s estate shall in all respects be null and void in default of the valid exercise of this limited_power_of_appointment herein given or in the event son is not living at the time for the creation of this separate trust the principal of this share of the residuary_trust as it is then constituted shall be divided into as many equal shares as there are children of son living at the time for this division and children of son then deceased with issue then surviving article eighth paragraph ii provides that notwithstanding anything to the contrary herein contained upon the expiration of twenty-one years following the death of the survivor of all the beneficiaries herein named or described who are living at my death any trust remaining hereunder shall terminate and the principal shall be transferred and delivered to the persons then entitled to the income on date son exercised the power_of_appointment granted to son in decedent’s will in behalf of son’s spouse children and grandchildren by specific reference to the power_of_appointment in son’s last will and testament article b of son’s will provides that the trustees shall pay the net_income from the trust to or for the benefit of son’s wife during her life in convenient installments not less frequently than quarter- annually together with so much principal if any as the corporate trustee in its sole discretion deems advisable for her health maintenance and support in her accustomed manner of living after giving consideration to the prior utilization of other assets and sources of income readily available to her article c of son’s will provides that upon his wife’s death or upon son’s death if son’s wife does not survive son the trustee shall divide the trust corpus of the trust for the family of son into such number of equal shares as son has children then living and deceased children with issue then living the share of each such deceased child shall be distributed as provided in article c below the share of each living child shall be held in a separate trust under the following provisions article c provides that the trustees shall pay so much income of the trust to or for the benefit of son’s child and son’s child’s issue or any of them in such proportions and at such times as the corporate trustee acting alone and in its sole discretion shall deem advisable and so much principal as the corporate trustee shall deem advisable for their health maintenance and support in their accustomed manner of living and complete education any undistributed_income shall be added to principal and invested as such article c provides that upon the death of any of son’s children prior to the termination of his or her trust or upon son’s wife’s death should a child have survived son but predeceased son’s wife the trustee shall distribute the remaining trust corpus to any one or more beneficiaries other than the child’s estate or the creditors of child’s estate in such proportions and subject_to such trusts and conditions as such child shall appoint by specific reference to this power in his or her will provided however that this power_of_appointment shall not be exercised in any manner which might postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period extending beyond the date of such child’s death plus a period of twenty-one years each of such children having been alive at the death of decedent who died on date if such power is not exercised in full the unappointed portion or the portion for the living issue of a child of son who has predeceased son shall be distributed to such child’s then living issue per stirpes and if the child has no such living issue to son’s then living issue per stirpes provided however any portion of such principal which would be distributable to any beneficiary for whom a_trust is then held hereunder shall be added to such trust and subject if applicable to the trust continuation provisions of this will trustees request a ruling that son’s exercise of the testamentary_power_of_appointment in favor of son’s spouse for life then to son’s children for life and then to son’s grandchildren not extending beyond the period of perpetuities with respect to the death of decedent does not constitute a constructive_addition to the residuary_trust and therefore does not affect the gst tax exempt status of the trust under gst tax regulation sec_26_2601-1 law sec_2041 provides in part that the value of the gross_estate shall include the value of all property-- to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides in part that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors or his estate sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general_power_of_appointment if by its terms it is either-- a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditor’s of his estate sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in sec_26 the provisions of chapter of the internal_revenue_code_of_1986 code apply to any generation-skipping_transfer as defined in sec_2611 made after date sec_26_2601-1 provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 property includible in the gross_estate under sec_2038 or c property includible in the gross_estate under sec_2042 any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that if an individual was under a mental_disability to change the disposition of his or her property continuously from date until the date of his or her death the provisions of chapter do not apply to any generation-skipping_transfer -- a under a_trust as defined in sec_2652 to the extent that the trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual other than property transferred by or on behalf of the individual during the individual's life after date or b which is a direct_skip other than a direct_skip from a_trust that occurs by reason of the death of an individual sec_26_2601-1 provides that the term mental_disability means mental incompetence to execute an instrument governing the disposition of the individual’s property whether or not there was an adjudication of incompetence and regardless of whether there has been an appointment of a guardian fiduciary or other person charged with the care of the individual or the care of the individual’s property sec_26_2601-1 provides that if there has not been a court adjudication that the decedent was mentally incompetent on or before date the executor must file with form_706 either-- a certification from a qualified physician stating that the decedent was-- i mentally incompetent at all times on and after date and ii did not regain competence to modify or revoke the terms of the trust or will prior to his or her death or sufficient other evidence demonstrating that the decedent was mentally incompetent at all times on and after date as well as a statement explaining why no certification is available from a physician and any judgment or decree relating to the decedent’s incompetency that was made after date sec_26_2601-1 provides that such items will be considered relevant but not determinative in establishing the decedent’s state of competency sec_26 b iv provides that if the decedent has been adjudged mentally incompetent on or before date a copy of the judgment or decree and any modification thereof must be filed with the form_706 sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless a immediately after the termination a non- skip_person has an interest in the property or b at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means-- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a trust-- a if all interests in the trust are held by skip persons or b if-- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from the trust to a non-skip_person in this case trust is a generation-skipping_trust because trust provides for distributions to persons that are two or more generations below the decedent’s generation the trustees represent however that the trust is exempt from the gst tax under sec_26_2601-1 because the decedent was under a mental_disability at all times on and after date through the date of her death whether decedent was under a mental_disability at all times on and after date is an issue to be determined by the director district with audit jurisdiction over decedent's federal estate_tax_return accordingly this letter does not address that issue based on the information submitted and the representations made we conclude that if the decedent was mentally incompetent as of date within the meaning of sec_26_2601-1 through decedent’s death on date son’s exercise of the testamentary limited_power_of_appointment in favor of son’s spouse for life then to son’s children for life and then to son’s grandchildren not extending beyond the period of perpetuities stated in decedent’s will does not constitute a constructive_addition to the trust therefore the son’s exercise of the testamentary limited_power_of_appointment does not affect the gst tax exempt status of the trust under sec_26_2601-1 if no other actual or constructive additions are made to trust trust will retain its tax exempt status except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine e ellison christine e ellison branch chief branch office of the assistant chief_counsel passthroughs and special industries
